Citation Nr: 1822838	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-32 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The appellant served in the Army National Guard from September 1989 to October 1992, with a period of active duty for training (ACDUTRA) from November 1989 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FACTUAL FINDINGS, LEGAL CONCLUSIONS, 
AND REASONS AND BASES 

The appellant is seeking service connection for bilateral hearing loss and tinnitus, both of which he asserts he initially experienced during his period of ACDUTRA from November 1989 to May 1990, in connection with acoustic trauma sustained while obtaining his expert rifle badge and performing his duties as a "maintenance repairer."  See October 2013 claim application; August 2014 VA Form 9.  Following review of the record, and resolving reasonable doubt in the appellant's favor, the Board finds that service connection for both conditions is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017); see also 38 U.S.C. § 101(24)(B); 38 C.F.R. § 3.6(a) (defining "active military, naval, or air service" as including any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in line of duty).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Taking the foregoing elements in order, current disabilities have been established by the results of a private audiogram and by the appellant's competent and credible reports of tinnitus.  See October 2013 private audiogram (documenting bilateral auditory thresholds greater than 40 decibels at 4000 Hertz; notably, increased from auditory thresholds of 5 decibels in the right ear and 15 decibels in the left ear on a September 1989 enlistment medical examination report); 38 C.F.R. § 3.385 (2017) (explaining that impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a lay person is competent to report the presence of tinnitus).

An in-service injury-in this case, acoustic trauma-during the appellant's period of ACDUTRA has also been established, based on his military occupational specialty of quartermaster repairer and his credible reports of the nature of his noise exposure and symptomatology during that period.  See October 2013 claim application; August 2014 VA Form 9; VA M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section D, paragraph 1(b).  The Veteran's exposure to acoustic trauma came from an external force.  See generally, VAOPGCPREC 04-2002 (May 4, 2002); VAOPGCPREC 08-2001 (February 26, 2001).

As the first and second elements of service connection have been met with respect to both of the claimed disabilities, the Board turns to the third element.

Regarding bilateral hearing loss, in October 2013, a private audiologist opined that it was "quite likely" that the noise exposure the appellant experienced during service initiated his hearing loss.  The audiologist noted that the appellant's current hearing loss was consistent with noise-induced hearing loss.  He further noted that he had reviewed "some of" the appellant's service records and that the appellant had "not been exposed to any significant amount of noise" following service.  

The Board acknowledges that the foregoing opinion is not flawless.  However, the Board finds that it is sufficient to decide the appellant's hearing loss claim.  38 C.F.R. § 3.159(c)(4); see also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (VA may not seek an additional medical opinion where favorable evidence in the record is unrefuted, and it is not permissible to undertake further development if the purpose is to obtain evidence against an appellant's claim).  In short, in light of the private audiologist's favorable opinion, and as the evidence of record does not identify another cause for the appellant's current bilateral hearing loss, the Board finds that the evidence that addresses whether his in-service acoustic trauma caused that hearing loss is at least in equipoise.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary is required to give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the Board concludes that all three elements required to establish service connection for bilateral hearing loss have been met and that, as a result, service connection for that disability is warranted.  38 U.S.C. §§ 101(24), 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.385 (2017).

Regarding tinnitus, when a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the appellant's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  If it does, such testimony is sufficient to establish service connection.  Id.  In this instance, although the evidence of record is generally sparse, nothing in that evidence contradicts the appellant's competent and credible reports regarding the in-service onset of his current tinnitus.  Moreover, the private audiologist who issued an opinion regarding the etiology of the appellant's hearing loss also asserted that his in-service noise exposure initiated his current tinnitus.  Thus, affording the appellant the benefit of the doubt, the Board finds that all three elements of service connection have again been met and that service connection for tinnitus is also warranted.  38 U.S.C. §§ 101(24), 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.6(a), 3.102, 3.303 (2017).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


